APPLETON PAPERS INC.
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

1. Establishment and Objectives of the Plan

Appleton Papers Inc., a Delaware corporation (the “Company”), by action of its
Board of Directors (the “Board”), hereby adopts this Appleton Papers Inc.
Non-Employee Director Deferred Compensation Plan (the “Plan”) for the benefit of
Non-Employee Directors of the Company,  effective January 1, 2013. The Plan is a
deferred compensation plan intended to advance the interests of the Company by
providing the Company an advantage in attracting and retaining Non-Employee
Directors and by providing Non-Employee Directors with additional incentive to
serve the Company by increasing their proprietary interest in the success of the
Company. 

2. Definitions

As used in the Plan, the following definitions apply to the terms indicated
below.

(a) “Account” means a bookkeeping reserve account to which Phantom Stock Units
and Stock-Based Awards are credited on behalf of Non-Employee Directors.

(b) “Administrator” means the Compensation Committee of the Board or any
designee appointed pursuant to Section 3 of the Plan.

(c) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies and
partnerships), as determined by the Board.

(d) “Appointment Date” means the date that a New Director first joins the Board
as a Non-Employee Director, provided such date is not an Award Date.

(e) “Award” means a Phantom Stock Unit granted as provided in the Plan as set
forth herein or stock-based Award granted under the Equity Incentive Plan as
provided in the Plan prior to its amendment and restatement as set forth herein.

(f) “Award Date” means the first business day of the Plan Year and the first
business day following June 30 of each Plan Year.

(g) “Board” or “Board of Directors” means the Board of Directors of the Company.

(h) “Cash-Settled Stock Appreciation Right” means a Stock Appreciation Right
settled and paid in cash granted pursuant to the Equity Incentive Plan and the
Plan prior to the amendment and restatement of the Plan as set forth herein.

(i) “Change in Control”  shall, in the case of a particular Award, unless the
applicable Award agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:



EAST\55148075.6 

--------------------------------------------------------------------------------

 

 

(1) Any sale, lease, exchange or other transfer (in one or a series of related
transactions) of all or substantially all of the assets of the Company;

(2) Any “person” as such term is used in Section 13(d) and Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes,
directly or indirectly, the "beneficial owner" as defined in Rule 13d‑3 under
the Exchange Act of securities of PDC or the Company that represent more than
50% of the combined voting power of PDC’s or the Company's then outstanding
voting securities (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this Section 2(i), the following acquisitions
shall not constitute a Change in Control:  (I) any acquisition directly from PDC
or the Company, (II) any acquisition by PDC or the Company, (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, (IV) any acquisition by any
corporation pursuant to a transaction that complies with Sections 2(i)(4)(A) and
2(i)(4)(B), (V) any acquisition involving beneficial ownership of less than 50%
of the then‑outstanding Common Shares (the “Outstanding Company Common Shares”)
or the Outstanding Company Voting Securities that is determined by the Board,
based on review of public disclosure by the acquiring Person with respect to its
passive investment intent, not to have a purpose or effect of changing or
influencing the control of the Company; provided, however, that for purposes of
this clause (V), any such acquisition in connection with any “Business
Combination” (as defined below) shall be presumed to be for the purpose or with
the effect of changing or influencing the control of the Company;

(3) During any period of two (2) consecutive years, the individuals who at the
beginning of such period constituted the PDC Board of Directors (the “PDC
Board”) together with any individuals subsequently elected to the PDC Board
whose nomination by the stockholders of the Company was approved by a vote of
the then incumbent PDC Board or committee of the PDC Board (i.e. those members
of the PDC Board who either have been directors from the beginning of such
two‑year period or whose election or nomination for election was previously
approved by the PDC Board as provided in this Section 2(i)(3)) cease for any
reason to constitute a majority of the PDC Board;

(4) The Board or the stockholders of the Company approve and consummate a
merger, amalgamation or consolidation (a “Business Combination”) of the Company
with any other corporation, unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Shares and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then‑outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then‑outstanding voting securities entitled to vote
generally in the election of directors (or, for a non‑corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns PDC or the Company or all or substantially all
of PDC’s or the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Shares and the Outstanding Company Voting Securities, as the case may be, and
(B) at least a majority of the members of the board of directors (or, for a
non‑corporate entity, equivalent governing body) of the entity resulting from
such Business



2

EAST\55148075.6 

--------------------------------------------------------------------------------

 

 

Combination were members of the incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination;

(5) The date which is 10 business days prior to the approval by the Board of the
complete liquidation of the Company.

(j) “Change in Control Event” shall have the meaning ascribed thereto under Code
Section 409A(a)(2)(A)(v) with respect to a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company.

(k) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder.

(l) “Common Stock” means the Company’s common stock, par value $0.01 per share.

(m) “Company” means,  Appleton Papers Inc., a Delaware corporation.

(n) “Disability” or “Disabled” means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that is expected to result in death or last for a continuous period
of not less than twelve months, as determined in accordance with Code
Section 409A.

(o) “Dividend Equivalent” means a credit to the account of a Non-Employee
Director in an amount equal to the cash dividends, declared and paid on one
share of PDC Common Stock for each share of PDC Common Stock represented by an
Award held by such Non-Employee Director to the extent provided in Section 6 of
the Plan.

(p) “Fair Market Value”  means, on a given date, (i) if the PDC Common Stock is
listed on the Nasdaq Stock Market LLC or another national securities exchange,
the closing sales price of the PDC Common Stock reported on such national
securities exchange, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported; (ii) if the PDC Common Stock
is not listed on the Nasdaq Stock Market LLC or another national securities
exchange, but is quoted by the OTC Markets Group, Inc. (www.otcmarkets.com) or
any successor or alternative recognized over‑the‑counter market or another
inter‑dealer quotation system on a last sale basis, the closing bid price or, if
there is no such sale on that date, then on the last preceding date on which a
sale was reported; or (iii) if the PDC Common Stock is not listed on a national
securities exchange or quoted in an inter‑dealer quotation system on a last sale
basis, the amount determined by the Committee through the reasonable application
of a reasonable valuation method based on the facts and circumstances as of the
valuation date, including, at the election of the Committee, by an independent
appraisal that meets the requirements of Section 401(a)(28)(C) of the Code as of
a date that is no more than 12 months before the relevant transaction to which
the valuation is applied (for example, an Award Date), and such determination
will be conclusive and binding on all Persons. Providing, however, that during
any period in which 100% of the PDC Common Stock voting stock is held by the
KSOP, the KSOP determination as to Fair Market Value on a particular date shall
be determinative unless the Board determines that the KSOP valuation would be
impermissible under Code Section 409A.



3

EAST\55148075.6 

--------------------------------------------------------------------------------

 

 

(q) “KSOP” means the Appleton Paper Retirement Savings and Employee Stock
Ownership Plan, as amended from time to time.

(r) “New Director” means a Non-Employee Director of the Company who first
becomes a member of the Board of Directors on a date that is not an Award Date.

(s) “Non-Employee Director” means a member of the Board who, at the time of his
or her service, is not an employee of the Company or any Affiliate.

(t) “Participant” means a Non-Employee Director of the Company who has been
issued one or more Awards and has an existing Account Balance.

(u) “Payment Date” means the date on which the first of the events set forth in
Section 5.1(a) shall occur.

(v) “PDC” means Paperweight Development Corp., a Wisconsin Corporation.

(w) “PDC Board” means the Board of Directors of Paperweight Development Corp, a
Wisconsin Corporation.

(x) “PDC Common Stock” means PDC’s common stock, par value $.01 per Share.

(y) “Phantom Stock Unit” means a unit established on the Company’s books
equivalent to one share of PDC Common Stock, which unit was granted pursuant to
the Plan. Phantom Stock Units are credited with Dividend Equivalents.

(z) “Plan” means this Appleton Papers Inc. Non-Employee Director Deferred
Compensation Plan.

(aa) “Plan Year” means the twelve-month period coinciding with the calendar
year.

(bb) “Prorated Amount” means, with respect to a New Director, an amount equal
to: (1) the amount of an Award reduced by the product of (x) the quotient
determined by dividing (i) the Award amount by (ii)  6, multiplied by (y) the
number remaining complete months between the previous Award Date and the next
Award Date under the Plan. 

(cc) “Semi-Annual Award” means the retainer fee established by the Board in
accordance with Section 4.1 and payable to a Non-Employee Director in the form
of Phantom Stock for services performed as a member of the Company’s Board of
Directors.

(dd) “Separation From Service” means a termination of a Participant’s service
relationship with the Company and its affiliates meeting the requirements of
Code Section 409A(2)(A)(i) and the Treasury Regulations issued thereunder and
including, with respect to distribution timing if required pursuant to Code
Section 409A(a)(2)(B), any delay required due to a Participant’s status as a
specified employee.

(ee) “Stock-Based Award” means an Award under the Equity Incentive Plan
allocable or payable in PDC Common Stock; for purposes of this Plan, each
Stock-Based Award shall



4

EAST\55148075.6 

--------------------------------------------------------------------------------

 

 

represent a unit on the Company’s books which is equivalent to the Fair Market
Value of one share of PDC Common Stock and shall be settled and paid in cash as
provided for under the Plan. Stock-Based Awards are credited with Dividend
Equivalents.

(ff) “Termination Date” means the date on which the Non-Employee Director ceases
to be a member of the Board of Directors of the Company.

(gg) “Vesting Date” means, with respect to each Award, the applicable date upon
which such Award vests pursuant to Section 4.

3. Administration.

The Administrator shall have the exclusive authority, in its sole discretion, to
manage and control the operation and administration of this Plan and the Phantom
Stock Units and any interpretation or construction of this Plan by the
Administrator and any action taken, or decision made, by it with respect to this
Plan and the Phantom Stock Units shall be final and binding upon all interested
persons. Without limiting the generality of the immediately preceding sentence,
the Administrator shall have full power and authority, in its discretion, to
determine the rights and benefits and all claims, demands and actions arising
out of the provisions of this Plan, to decide all questions and settle all
controversies arising in the administration, interpretation, construction and
application of, or otherwise in connection with this Plan, and to establish any
grantor trust or other fund in connection with this Plan (subject to Section
11.4). The Administrator shall have the power to delegate specific duties and
responsibilities to officers or other employees of the Company or other
individuals or entities, which delegation shall not relieve the Administrator of
any responsibility it may have under this Plan. Any such delegation by the
Administrator may allow further delegations by the individual or entity to which
the delegation is made. The Administrator may rescind any delegation at any
time. Each person or entity to whom a duty or responsibility has been delegated
shall be responsible for the exercise of such duty or responsibility and shall
not be responsible for any act or failure to act of any other person or entity.
The Administrator’s decisions with respect to the Plan shall be final, binding
and conclusive.

4. Semi-Annual Award

4.1 Amount of Annual Award. Until changed by resolution of the Board, the amount
of the Semi-Annual Award will be $27,500 for each Non-Employee Director. Any
Award granted on a date other than the Award Date shall be for a Prorated
Amount. The Semi-Annual Awards shall be issued in satisfaction of any existing
obligation to issue Phantom Stock Units to currently serving Non-Employee
Directors arising in connection with an outstanding agreement with the Company.

4.2 Entitlement to Award.

(a) Each Non-Employee Director of the Company who is duly elected and serving as
a Non-Employee Director at an Award Date shall receive a Semi-Annual Award. Each
Non-Director shall receive a Semi-Annual Award in a Pro-Rated Amount on his or
her Appointment Date. All Awards shall be allocated as provided in Section
4.2(b). 



5

EAST\55148075.6 

--------------------------------------------------------------------------------

 

 

(b) Phantom Stock Award Allocation. The Semi-Annual Award shall be allocated in
Phantom Stock Units and shall consist of the number of Phantom Stock Units
determined by dividing (i) the amount of the Semi-Annual Award payable in
Restricted Stock Units by (ii) the Fair Market Value of one share of PDC Common
Stock on the Award Date or the Appointment Date, as applicable. Such Phantom
Stock Units shall be granted and credited to the Non-Employee Director’s Account
(in addition to Phantom Stock Units previously granted and credited to the
Non-Employee Director’s Account) on the Award Date or the Appointment Date, as
applicable.

4.3 Vesting of Awards.  

(a) Each Semi-Annual Award of PSU granted on an Award Date shall vest as of the
end of the six (6) month period immediately following the applicable Award Date
provided the Non-Employee Director remains in service as a Non-Employee Director
of the Company as of such date.  Each Award granted to a New Director shall vest
as of the last day preceding the Award Date next following his or her
Appointment Date, provided the Non-Employee Director remains in service as a
Non-Employee Director as of such date. In the event an individual ceases to be a
Non-Employee Director of the Company prior to the end of the applicable vesting
period a Pro-Rated Amount of the Semi-Annual Award shall become vested and the
remainder of the Award shall be forfeited as of the last date the individual
remained a Non-Employee Director of the Company.

(b) Notwithstanding the provisions of Section 4.4(a), in the event of a Change
in Control or the Non-Employee Director’s death or disability while serving as a
Non-Employee Director, 100% of the Director’s most recent Award shall become
vested as of the date of such Change in Control, Death or Disability.

4.4 Change of Payment Date. Any Payment Date with regard to an Award may be
changed only if the following are satisfied: (i) the subsequent change shall not
take effect until at least 12 months after the date on which the change is made;
(ii) the new Payment Date must be at least five years after the original Payment
Date; and (iii) the subsequent Payment Date, and must otherwise comply with the
provisions of Code Section 409A is made at least 12 months prior to the original
Payment Date.

5. Distribution

5.1 Distribution of Account.  Each Participant will be entitled to a
distribution of his or her vested account balance upon the earliest to occur of
the following events (a) the cessation of the Participant’s service as a
Non-Employee Director of the Company provided this constitutes a Separation from
Service; (b) the consummation of a Change of Control that also constitutes a
Change in Control Event; or (c) the Participant’s Death or Disability.

5.2 Form of Distribution.  Upon the occurrence of a distribution event pursuant
to Section 5.1(a),  the vested Account balance will be paid in five (5) equal
annual cash installments, each being equal to the value, determined as described
below, of one-fifth of the Phantom Stock Units credited to the Participant’s
separate account on the date of such cessation, as adjusted from time to time to
reflect Fair Market Value. In the event of a distribution event pursuant to



6

EAST\55148075.6 

--------------------------------------------------------------------------------

 

 

Section 5.1(b) or (c), the balance of such Account will be paid in a single sum
to the Participant’s beneficiary(ies). The Fair Market Value of the first
installment payment (or, when applicable, any single sum) shall be determined as
of the first KSOP valuation date commensurate with or next following the
Participant’s distribution event and shall be paid in cash as soon as
practicable after announcement of such valuation by the KSOP trustee but in no
event later than March 15 of the year following the distribution event.
Subsequent installment payments shall be made in a similar manner; i.e., the
value of each subsequent cash installment shall be determined as of the KSOP
valuation date occurring one year after the preceding Fair Market Value
determination date applicable to an installment payment hereunder, and shall be
paid in cash as soon as practicable after Fair Market Value determination.

6. Dividend Equivalent Rights

A Participant shall be entitled to receive Dividend Equivalents with respect to
the payment of cash dividends on PDC Common Stock on or after the Award Date, if
the cash-dividend record date precedes the date on which outstanding Phantom
Stock Units or Stock-Based Awards, as applicable, held by such Participants are
settled for cash.  Such Dividend Equivalents shall be paid by crediting the
Participant’s Account with additional whole Phantom Stock Units or whole
Stock-Based Award units, as applicable, as of the cash-dividend payment date.
The number of additional Phantom Stock Units or Stock-Based Award units, as
applicable, (rounded to the nearest whole number) to be so credited shall be
determined by dividing (a) the amount of cash dividends paid on the
cash-dividend payment date with respect to the number of shares of PDC Common
Stock represented by the Phantom Stock Units or Stock-Based Award units, as
applicable, previously credited to the Participant’s Account by (b) the Fair
Market Value per share of PDC Common Stock on the cash-dividend payment date.
Such additional Phantom Stock Units or Stock-Based Award units, as applicable,
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time (or as soon thereafter as practicable) as the
Phantom Stock Units or Stock-Based Award units, as applicable, originally
subject to the Award.

7. Adjustments for Changes in Capital Structure, Etc.

If there is a change in the outstanding PDC Common Stock by reason of the
issuance of additional units, recapitalization, reclassification, reorganization
or similar transaction, the Administrator shall proportionately adjust, in an
equitable manner, the aggregate number of available Phantom Stock Units and the
number of Phantom Stock Units held by Participants. The adjustment shall be made
in a manner that will cause the value of Phantom Stock Units at the time of the
transaction to remain unchanged as a result of the transaction.

8. Modification and Termination

The Board may at any time and from time to time, alter, amend, modify or
terminate the Plan in whole or in part.

9. Successors

All obligations of the Company under the Plan will be binding on any successor
to the Company, whether the existence of the successor is the result of a direct
or indirect purchase of



7

EAST\55148075.6 

--------------------------------------------------------------------------------

 

 

all or substantially all of the business and/or assets of the Company, or a
merger, consolidation, or otherwise.

10. Reservation of Rights

Nothing in this Plan or in any Award provided under this Plan will be construed
to limit in any way the right of the Board or the stockholders to remove a
Non-Employee Director from the Board of Directors.

11. Miscellaneous

11.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.

11.2 Requirements of Law. The issuance of payments under the Plan will be
subject to all applicable laws, rules, and regulations.

11.3 Tax Law Compliance. To the extent any provision of the Plan or action by
the Board or Plan Administrator would subject any Non-Employee Director to
liability for interest or additional taxes under Code Section 409A, it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Board. It is intended that the Plan and all Awards granted thereunder will
comply with Section 409A of the Code and any regulations and guidelines issued
thereunder, and the Plan and all Award agreements shall be interpreted and
construed on a basis consistent with such intent. The Plan and all Award
agreements may be amended in any respect deemed necessary (including
retroactively) by the Board in order to preserve compliance with Section 409A of
the Code.

11.4 Unfunded Status of the Plan. The Plan is intended to constitute and at all
times shall be interpreted and administered so as to qualify as an unfunded
deferred compensation plan. To the extent that any Non-Employee Director or
other person acquires a right to receive payments from the Company pursuant to
the Plan or any Award made under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. The Company may (but
shall have no obligation to) establish a grantor trust in accordance with
Revenue Procedure 92-64, 1992-2 C.B. 422 (1992) to which it may contribute
shares of PDC Common Stock or other consideration to meet the Company’s
obligations to deliver such shares upon the Payment Date with respect to vested
Phantom Stock Units.

11.5 Governing Law. The validity, construction and effect of the Plan, of Award
agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Plan Administrator relating to the Plan
or such Award agreements, and the rights of any and all persons having or
claiming to have any interest herein or hereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Delaware, without regard to its conflict of laws principles.

11.6 Nontransferability. A Non-Employee Director’s Account and Awards may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. All rights with
respect to an Account and other Awards



8

EAST\55148075.6 

--------------------------------------------------------------------------------

 

 

will be available during the Non-Employee Director’s lifetime only to the
Non-Employee Director or the Non-Employee Director’s guardian or legal
representative. The Board of Directors may, in its discretion, require a
Non-Employee Director’s guardian or legal representative to supply it with
evidence the Board of Directors deems necessary to establish the authority of
the guardian or legal representative to act on behalf of the Non-Employee
Director.

* * * * *



9

EAST\55148075.6 

--------------------------------------------------------------------------------